Citation Nr: 0721790	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date prior to May 19, 
2005, for the grant of service connection for myasthenia 
gravis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  That decision granted service 
connection for myasthenia gravis and assigned a 30 percent 
disability evaluation effective from May 19, 2005.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on March 15, 2007,  in St. Paul, 
Minnesota, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also notes that the veteran's appeal originally 
included the issue of entitlement to a higher initial 
evaluation for myasthenia gravis.  However, at his March 2007 
hearing, the veteran stated that he only wished to appeal the 
issue of entitlement to an earlier effective date.  
Accordingly, the issue of service connection no longer 
remains in appellate status and no further consideration is 
required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a September 1960 rating decision, the RO denied 
service connection for myasthenia gravis.

3.  The September 1960 rating decision is supported by 
evidence then of record and was consistent with the law and 
regulations then in effect.

4.  The Board denied service connection for myasthenia gravis 
in a decision dated in August 1967.

5.  In a March 1985 rating decision, the RO denied service 
connection for myasthenia gravis.

6.  The March 1985 rating decision is supported by evidence 
then of record and was consistent with the law and 
regulations then in effect.

7.  Following the issuance of the March 1985 rating decision, 
a formal or informal claim for service connection for 
myasthenia gravis was not received prior to the claim filed 
on May 19, 2005.


CONCLUSION OF LAW

The requirements for an effective date prior to May 19, 2005, 
for the grant of service connection for myasthenia gravis 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board acknowledges that the veteran has not been notified 
of the laws and regulations regarding his claim for an 
earlier effective date.  However, as will be discussed below, 
the Board has determined that there is no legal entitlement 
to the claimed benefits as a matter of law.  The notice 
provisions and duty to assist provisions are not applicable 
to a claim, where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice provisions 
and duty to assist provisions are inapplicable.  See e.g., 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); 
Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that May 9, 
2005, is the correct date for the grant of service connection 
for myasthenia gravis.  While the veteran has alleged that he 
is entitled to an earlier effective date for his award of 
service connection, there is no basis under the governing 
legal criteria to establish that he is legally entitled to an 
earlier effective date.  

The veteran first presented his claim for service connection 
for myasthenia gravis in a VA Form 8-526 received in July 
1960.  However, a September 1960 rating decision denied that 
claim. The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  He subsequently submitted a statement in July 
1966 in which he essentially requested that his claim be 
reopened, but a July 1966 rating decision denied that claim.   
The veteran appealed that decision to BVA, and in an August 
1967 decision, the Board denied entitlement to service 
connection for myasthenia gravis.  The August 1967 Board 
decision is final.  See 38 U.S.C.A. §§ 7103, 7104(b); 38 
C.F.R. § 20.1100.  The veteran later submitted another 
statement in March 1985 once again requesting service 
connection for myasthenia gravis, but an April 1985 rating 
decision confirmed the previous denial.  He did submit a 
notice of disagreement in April 1985, and a statement of the 
case was issued in May 1985.  However, the veteran did not 
submit a substantive appeal.  As such, the March 1985 rating 
decision became final.  The veteran subsequently submitted 
another claim for service connection for myasthenia gravis 
that was received on May 19, 2005.  Although a September 2005 
rating decision denied that claim, the veteran appealed the 
decision.  Another rating decision was issued in February 
2006, which granted service connection for myasthenia gravis 
and assigned a 30 percent disability evaluation effective 
from May 19, 2005.    

The fact that the veteran was previously denied entitlement 
to service connection does not entitle him to an earlier 
effective date with regard to his present claim.  Previous 
determinations are final and binding in the absence of clear 
and unmistakable error (CUE).  

The Board observes that the veteran has claimed that CUE 
exists in the September 1960 and March 1985 rating decisions.  
The basis of his argument was that the evidence had not been 
properly considered and that reasonable doubt should have 
been resolved in his favor.  Consequently, it appears that 
the veteran is essentially requesting that the Board reweigh 
or reevaluate the evidence and reach a different conclusion.  
However, such a disagreement with how the facts were weighed 
or evaluated is not clear and unmistakable error.  Russell, 3 
Vet. App. at 313.  Therefore, the Board concludes that the 
September 1960 and March 1985 rating decisions were 
reasonable based upon the record and governing laws and 
regulations, as they existed at their respective times

Based on the foregoing, the Board finds that the September 
1960 and March 1985 rating decisions, which denied service 
connection for myasthenia gravis, were supported by evidence 
then of record and were consistent with the law and 
regulations then in effect.  Therefore, the Board concludes 
that the September 1960 and March 1985 rating decisions were 
not clearly and unmistakably erroneous and cannot be revised 
or reversed based on CUE.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2006).

In addition, the Board notes that the veteran has not filed a 
motion for revision or reversal of a Board decision dated in 
August 1967.  See 38 U.S.C.A. § 7111(West 2002); 38 C.F.R. §§ 
20.1400, et seq. (2006).

Having found that there is no valid claim of CUE regarding 
the prior decisions, the Board has also considered whether 
the veteran is entitled to an earlier effective date based on 
the date of his claim.

Following the issuance of the March 1985 rating decision, the 
appellant first presented his application to reopen the claim 
for service connection for myasthenia gravis in a statement 
received on May 19, 2005.  The record does not contain any 
earlier statement or action indicating an intent to file a 
claim.  In fact, the veteran did not submit anything to VA 
between the issuance of the March 1985 rating decision and 
the receipt of his informal claim on May 19, 2005, that 
pertained to or referred to his myasthenia gravis.  As such, 
the veteran did not demonstrate an intent to raise an 
informal claim for service connection.   Therefore, the Board 
finds that a formal or informal claim was not received prior 
to the formal claim filed on May 19, 2005.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to May 19, 
2005, for the grant of service connection for myasthenia 
gravis.





ORDER

An effective date prior to May 19, 2005, for the grant of 
service connection for myasthenia gravis is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


